
	
		II
		Calendar No. 451
		112th CONGRESS
		2d Session
		H. R. 6079
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2012
			Received; read the first time
		
		
			July 16, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To repeal the Patient Protection and
		  Affordable Care Act and health care-related provisions in the Health Care and
		  Education Reconciliation Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal of Obamacare
			 Act.
		2.FindingsCongress finds the following with respect to
			 the impact of Public Law 111–148 and related
			 provisions of Public Law 111–152 (collectively
			 referred to in this section as the law):
			(1)President Obama promised the American
			 people that if they liked their current health coverage, they could keep it.
			 But even the Obama Administration admits that tens of millions of Americans are
			 at risk of losing their health care coverage, including as many as 8 in 10
			 plans offered by small businesses.
			(2)Despite projected
			 spending of more than two trillion dollars over the next 10 years, cutting
			 Medicare by more than one-half trillion dollars over that period, and
			 increasing taxes by over $800 billion dollars over that period, the law does
			 not lower health care costs. In fact, the law actually makes coverage more
			 expensive for millions of Americans. The average American family already paid a
			 premium increase of approximately $1,200 in the year following passage of the
			 law. The Congressional Budget Office (CBO) predicts that health insurance
			 premiums for individuals buying private health coverage on their own will
			 increase by $2,100 in 2016 compared to what the premiums would have been in
			 2016 if the law had not passed.
			(3)The law cuts more
			 than one-half trillion dollars in Medicare and uses the funds to create a new
			 entitlement program rather than to protect and strengthen the Medicare program.
			 Actuaries at the Centers for Medicare & Medicaid Services (CMS) warn that
			 the Medicare cuts contained in the law are so drastic that providers
			 might end their participation in the program (possibly jeopardizing access to
			 care for beneficiaries). CBO cautioned that the Medicare cuts
			 might be difficult to sustain over a long period of time.
			 According to the CMS actuaries, 7.4 million Medicare beneficiaries who would
			 have been enrolled in a Medicare Advantage plan in 2017 will lose access to
			 their plan because the law cuts $206 billion in payments to Medicare Advantage
			 plans. The Trustees of the Medicare Trust Funds predict that the law will
			 result in a substantial decline in employer-sponsored retiree drug coverage,
			 and 90 percent of seniors will no longer have access to retiree drug coverage
			 by 2016 as a result of the law.
			(4)The law creates a
			 15-member, unelected Independent Payment Advisory Board that is empowered to
			 make binding decisions regarding what treatments Medicare will cover and how
			 much Medicare will pay for treatments solely to cut spending, restricting
			 access to health care for seniors.
			(5)The law and the
			 more than 13,000 pages of related regulations issued before July 11, 2012, are
			 causing great uncertainty, slowing economic growth, and limiting hiring
			 opportunities for the approximately 13 million Americans searching for work.
			 Imposing higher costs on businesses will lead to lower wages, fewer workers, or
			 both.
			(6)The law imposes 21
			 new or higher taxes on American families and businesses, including 12 taxes on
			 families making less than $250,000 a year.
			(7)While President
			 Obama promised that nothing in the law would fund elective abortion, the law
			 expands the role of the Federal Government in funding and facilitating abortion
			 and plans that cover abortion. The law appropriates billions of dollars in new
			 funding without explicitly prohibiting the use of these funds for abortion, and
			 it provides Federal subsidies for health plans covering elective abortions.
			 Moreover, the law effectively forces millions of individuals to personally pay
			 a separate abortion premium in violation of their sincerely held religious,
			 ethical, or moral beliefs.
			(8)Until enactment of
			 the law, the Federal Government has not sought to impose specific coverage or
			 care requirements that infringe on the rights of conscience of insurers,
			 purchasers of insurance, plan sponsors, beneficiaries, and other stakeholders,
			 such as individual or institutional health care providers. The law creates a
			 new nationwide requirement for health plans to cover essential health
			 benefits and preventive services, but does not allow
			 stakeholders to opt out of covering items or services to which they have a
			 religious or moral objection, in violation of the Religious Freedom Restoration
			 Act (Public Law 103–141). By creating new barriers to health insurance and
			 causing the loss of existing insurance arrangements, these inflexible mandates
			 jeopardize the ability of institutions and individuals to exercise their rights
			 of conscience and their ability to freely participate in the health insurance
			 and health care marketplace.
			(9)The law expands
			 Government control over health care, adds trillions of dollars to existing
			 liabilities, drives costs up even further, and too often puts Federal
			 bureaucrats, instead of doctors and patients, in charge of health care
			 decisionmaking.
			(10)The path to patient-centered care and lower
			 costs for all Americans must begin with a full repeal of the law.
			3.Repeal of
			 Obamacare
			(a)PPACAEffective as of the enactment of
			 Public Law 111–148, such Act (other than subsection (d) of section 1899A
			 of the Social Security Act, as added and amended by sections 3403 and 10320 of
			 such Public Law) is repealed, and the provisions of law amended or repealed by
			 such Act (other than such subsection (d)) are restored or revived as if such
			 Act had not been enacted.
			(b)Health
			 care-Related provisions in the Health Care and Education Reconciliation Act of
			 2010Effective as of the enactment of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), title I and
			 subtitle B of title II of such Act are repealed, and the provisions of law
			 amended or repealed by such title or subtitle, respectively, are restored or
			 revived as if such title and subtitle had not been enacted.
			4.Budgetary effects of
			 this ActThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, as long as such statement has been
			 submitted prior to the vote on passage of this Act.
		
	
		
			Passed the House of
			 Representatives July 11, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		July 16, 2012
		Read the second time and placed on the
		  calendar
	
